Case 18-18075-jkf       Doc 44     Filed 07/17/19 Entered 07/17/19 09:37:15            Desc Main
                                   Document      Page 1 of 2

                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                                : Bankruptcy No. 18-18075-jkf
Juanita Rowser and Kenneth L Rowser                   : Chapter 13
                    Debtors                           :
                                                      :
Deutsche Bank National Trust Company, as              :
Indenture Trustee, on behalf of the holders of the    :
Accredited Mortgage Loan Trust 2006-2 Asset           :
Backed Notes c/o Select Portfolio Servicing Inc.      :
                      Movant                          :
                                                      :
              vs.                                     :
Juanita Rowser and Kenneth L Rowser                   :
                    Debtors/Respondents               :
              and                                     :
Scott Waterman, Esquire                               :
                    Trustee/Respondent                :


                             NOTICE OF MOTION, RESPONSE
                             DEADLINE AND HEARING DATE

         Deutsche Bank National Trust Company, as Indenture Trustee, on behalf of the holders
of the Accredited Mortgage Loan Trust 2006-2 Asset Backed Notes c/o Select Portfolio
Servicing, Inc. has filed with the US Bankruptcy Court a Motion for Relief from Stay regarding
its rights it has under the mortgage or with respect to the property located at: 4383 Garfield Lane
Feasterville Trevose, PA 19053.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult with an attorney.)

       1.      If you do not want the Court to grant the relief sought in the motion or if you want
the court to consider your views on the motion, then on or before 07/31/2019, you or your
attorney must do all of the following things:


           (a) FILE AN ANSWER explaining your position at:

                                 United States Bankruptcy Court
                                   Robert N.C. Nix Building
                                  900 Market Street, Suite 400
                                  Philadelphia, PA 19107-4299

If you mail your answer to the Bankruptcy Court Clerk’s Office for filing, you must mail is early
enough so that it will be received on or before the date stated above; and
Case 18-18075-jkf       Doc 44    Filed 07/17/19 Entered 07/17/19 09:37:15            Desc Main
                                  Document      Page 2 of 2

           (b) MAIL A COPY of the documents to the Movant’s attorney:

                                 Danielle Boyle-Ebersole, Esq.
                               Hladik, Onorato & Federman, LLP
                                   298 Wissahickon Avenue
                                    North Wales, PA 19454
                                     Phone 215-855-9521
                                     Fax 215-855-9121
                              Email: debersole@hoflawgroup.com

       2.     If you or your attorney do not take these steps described in paragraphs 1(a) and
1(b) above and attend the hearing, the court may enter an order granting the relief requested in
the motion.

       3.     A HEARING ON THE MOTION is scheduled to be held before the Hon. Jean
K. FitzSimon on 08/21/2019 at 09:30 AM in Courtroom No. #3 United States Bankruptcy Court,
Robert N.C. Nix Federal Building, 900 Market Street, 2nd Floor, Philadelphia, PA 19107.

        4.     If a copy of the Motion is not enclosed, a copy of the motion will be provided to
you if you request a copy from the attorney named in paragraph 1(b).

       5.     You may contact the Bankruptcy Court Clerk’s office at (215) 408-2800 to find
out whether the hearing has been canceled because no one filed an answer.
